           Case 3:19-cv-05311-RJB-JRC Document 35 Filed 09/16/19 Page 1 of 18



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        DOUGLAS R BAKER and MARIA KAY                        CASE NO. 19-cv-5311 RJB-JRC
11      DUPUIS-BAKER, as a married couple,
                                                             ORDER ON DEFENDANT’S
12                                 Plaintiffs,               MOTION TO ALTER, VACATE OR
                v.                                           AMEND PURSUANT TO FRCP
13                                                           59(E) OR ALTERNATIVE MOTION
        CMH HOMES, INC., a Tennessee                         PURSUANT TO CR 60(B), AND
14      corporation, dba CLAYTON HOMES,                      REPLACEMENT ORDER ON
        #742,                                                DEFENDANT’S MOTION TO
15                                                           COMPEL ARBITRATION
                                   Defendant.
16

17
            THIS MATTER comes before the Court on Defendant CMH Homes, Inc.’s (“CMH”)
18
     Motion to Alter, Vacate or Amend Pursuant to FRCP 59(e) or Alternative Motion Pursuant to
19
     CR 60(b) (“Motion to Alter”) (Dkt. 24). The Court has considered the motions, documents filed
20
     in support of and in opposition to the motions, and the remainder of the record herein, and it is
21
     fully advised.
22
            For the reasons set forth below, the Court should grant, in part, and deny, in part, CMH’s
23
     Motion to Alter (Dkt. 24). The Court should vacate the Order Denying CMH’s Motion to
24
     ORDER ON DEFENDANT’S MOTION TO ALTER, VACATE OR AMEND PURSUANT TO FRCP 59(E) OR
     ALTERNATIVE MOTION PURSUANT TO CR 60(B), AND REPLACEMENT ORDER ON DEFENDANT’S
     MOTION TO COMPEL ARBITRATION - 1
            Case 3:19-cv-05311-RJB-JRC Document 35 Filed 09/16/19 Page 2 of 18



 1   Compel (Dkt. 21) and replace it with this order. And the Court should deny CMH’s Motion to

 2   Compel (Dkt. 14).

 3                              I.        BACKGROUND & PROCEDURAL HISTORY

 4            A. Background

 5            This case is an alleged breach of contract and construction dispute, including a Consumer

 6   Protection Act violation claim, arising from the alleged breach of contract. Dkt. 14, at 2. In

 7   February 2016, Plaintiffs and CMH apparently contracted for the purchase of land and a

 8   manufactured home; a preliminary sales agreement was executed on August 26, 2016.1 Dkts. 14,

 9   at 2; 18, at 2. A final sales agreement (“Sales Agreement”) was signed on February 21, 2017.

10   Dkts. 25; and 25-1. CMH contends that the Parties executed a Binding Dispute Resolution

11   Agreement (“BDRA”) as part of the sale, on or about March 9, 2016, and that the Court should

12   compel the Parties to seek arbitration dispute resolution consistent with the BDRA. Dkts. 14, at

13   2; 24; 27; and 31. Plaintiffs argue that the BDRA is unenforceable, having been superseded and

14   replaced by the Sales Agreement, being unconscionable, and lacking consideration and

15   mutuality. Dkts. 18; 26; and 29.

16            B. Procedural History

17            On July 1, 2019, in the Order on Defendant’s Motion to Compel Arbitration and Stay

18   Proceedings (“Order”), the Court denied CMH’s Motion to Compel Arbitration. Dkt. 21. The

19   Court ruled that the February 21, 2017 Sales Agreement superseded and revoked the BDRA.

20   Dkt. 21. The Court concluded that, “[n]otwithstanding liberal federal policy favoring

21   enforcement of arbitration agreements, there does not appear to be a valid, enforceable

22
     1
23     Plaintiffs filed a Notice of Errata correcting the sales agreement date from August 26, 2018, to August 26, 2016.
     Dkt. 20. In the instant Motion to Compel Arbitration, CMH wrote that the sales agreement date was August 26,
     2019. Dkt. 14, at 2:10. It appears that the correct date is August 26, 2016.
24
     ORDER ON DEFENDANT’S MOTION TO ALTER, VACATE OR AMEND PURSUANT TO FRCP 59(E) OR
     ALTERNATIVE MOTION PURSUANT TO CR 60(B), AND REPLACEMENT ORDER ON DEFENDANT’S
     MOTION TO COMPEL ARBITRATION - 2
           Case 3:19-cv-05311-RJB-JRC Document 35 Filed 09/16/19 Page 3 of 18



 1   arbitration agreement here.” Dkt. 21, at 7. Because the Court found that there was no valid,

 2   enforceable arbitration agreement, the Court declined to discuss Plaintiffs’ secondary argument

 3   that the BDRA is unenforceable for lacking consideration and mutuality. Dkt. 21, at 7.

 4           On July 15, 2019, CMH filed the instant Motion to Alter. Dkt. 24. CMH moved to alter,

 5   vacate, or amend the Order (Dkt. 21) for two reasons: (1) CMH alleged the Court did not

 6   recognize the scope of the language of the BDRA, and (2) the Court improperly relied upon the

 7   unsigned and unsworn declaration of Maria Kay Dupuis-Baker in issuing the Order. Dkt. 24.

 8           Plaintiffs responded in opposition to the instant Motion to Alter. Dkt. 26. Plaintiffs’

 9   response made, in part, two arguments: (1) CMH’s Rule 59(e) or 60(b) Motion to Alter was

10   incorrectly filed and should have been filed as a motion for reconsideration governed by LCR

11   7(h); and (2) CMH has not shown manifest error or new facts or authority sufficient to grant a

12   motion for reconsideration. Dkt. 26.

13           CMH replied in support of the instant Motion to Alter. Dkt. 27.

14           The Court granted, in part, and denied, in part, and otherwise renoted to September 4,

15   2019, CMH’s instant Motion to Alter. Dkt. 28. The Court amended the Order (Dkt. 21) to cite to

16   the Notice of Errata’s signed, sworn declaration (Dkts. 25, at 25-1) and concluded that the

17   Order’s reliance on the unsigned, unsworn declaration (Dkts. 19; and 19-1) was harmless. Dkt.

18   28. The Court granted Plaintiffs leave to file an additional response and granted CMH leave to

19   file a reply. Dkt. 28.

20           Plaintiffs filed a Supplemental Response Supporting Opposition to Defendant’s Motion

21   to Compel (“Supplemental Response”). Dkt. 29. Plaintiffs maintains that “the BDRA is

22   unenforceable (1) for lack of consideration and mutuality of obligation, and (2) because it was

23   not made a part of the Sales Agreement which clearly contained an integration clause

24
     ORDER ON DEFENDANT’S MOTION TO ALTER, VACATE OR AMEND PURSUANT TO FRCP 59(E) OR
     ALTERNATIVE MOTION PURSUANT TO CR 60(B), AND REPLACEMENT ORDER ON DEFENDANT’S
     MOTION TO COMPEL ARBITRATION - 3
           Case 3:19-cv-05311-RJB-JRC Document 35 Filed 09/16/19 Page 4 of 18



 1   establishing the final manifestation of the contract between the parties.” Dkt. 29, at 1. Plaintiffs

 2   add that the BDRA should be stricken as unconscionable. Dkt. 29, at 7.

 3          CMH filed a Reply in Support of Motion to Stay Proceedings and Compel

 4   Arbitration/Motion to Amend (“Reply”). Dkt. 31. CMH maintains that the “BDRA is

 5   enforceable and binding, and these proceedings should be stayed while the parties pursue

 6   resolution of their dispute via binding private arbitration as contracted.” Dkt. 31, at 1. CMH

 7   argues that Plaintiffs never raised unconscionability as a defense to arbitration in response to

 8   CMH’s Motion to Compel, and it was therefore waived. Dkt. 31, at 8. CMH further argues that

 9   Plaintiffs’ unconscionability argument is without merit. Dkt. 31, at 8.

10          Plaintiffs filed a Notice of Intent to File Surreply (Dkt. 32), and filed a Surreply (Dkt. 33)

11   requesting that the Court strike or disregard two statements in made by CMH in its Reply.

12   Plaintiffs argue that CMH (1) made an unsupported representation in its reply, and (2) introduced

13   a declaration lacking personal knowledge. Dkt. 33. CMH filed a Motion to Strike Surreply and

14   Motion for Leave to Supplement Reply on Defendant’s Motion to Compel Arbitration/Motion to

15   Amend (Dkt. 34) not in compliance with LCR 7(g)(4), which the Court need not consider.

16                                              II.     DISCUSSION

17          The Court has the power to reconsider, revise, alter, or amend the Order for cause. See

18   Fed. R. Civ. P. 60; City of Los Angeles, Harbor Div. v. Santa Monica Baykeeper, 254 F.3d 882,

19   886-87 (9th Cir. 2001) (quoting Melancon v. Texaco, Inc., 659 F.2d 551, 553 (5th Cir. 1981))

20   (citing, e.g., Toole v. Baxter Healthcare Corp., 235 F.3d 1307, 1315 (11th Cir. 2000) (stating

21   that when a district court issues “an interlocutory order, the district court has plenary power over

22   it and this power to reconsider, revise, alter or amend the interlocutory order is not subject to the

23   limitations of Rule 59”)); see also LCR 7(h); see generally Dkt. 28. In light of the additional

24
     ORDER ON DEFENDANT’S MOTION TO ALTER, VACATE OR AMEND PURSUANT TO FRCP 59(E) OR
     ALTERNATIVE MOTION PURSUANT TO CR 60(B), AND REPLACEMENT ORDER ON DEFENDANT’S
     MOTION TO COMPEL ARBITRATION - 4
           Case 3:19-cv-05311-RJB-JRC Document 35 Filed 09/16/19 Page 5 of 18



 1   briefing from the Parties regarding enforcement of the BDRA and the need for further

 2   consideration, the Court should vacate the Order Denying CMH’s Motion to Compel (Dkt. 21)

 3   and replace it with this order.

 4          A. WASHINGTON STATE SUBSTANTIVE LAW APPLIES

 5          Under the rule of Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938), federal courts sitting in

 6   diversity jurisdiction apply state substantive law and federal procedural law. Gasperini v. Center

 7   for Humanities, Inc., 518 U.S. 415, 427 (1996).

 8          B. ARBITRATION LEGAL STANDARDS

 9          The Federal Arbitration Act (“FAA”), 9 U.S.C., established a “liberal federal policy

10   favoring arbitration.” AT&T Mobility LLC v. Concepcion, 131 S. Ct. 1740, 1745 (2011). Creating

11   “a body of federal substantive law of arbitrability,” the FAA applies to “any arbitration

12   agreement within the coverage of the Act.” Moses H. Cone Mem'l Hosp. v. Mercury Constr.

13   Corp., 460 U.S. 1, 24 (1983). The FAA applies to any “written provision in … a contract

14   evidencing a transaction involving commerce.” 9 U.S.C. § 2. Pursuant to the FAA, arbitration

15   agreements are “valid, irrevocable and enforceable, save upon such grounds as exist at law or in

16   equity for the revocation of any contract.” 9 U.S.C. § 2.

17          “[A]ny doubts concerning the scope of arbitrable issues should be resolved in favor of

18   arbitration, whether the problem at hand is the construction of the contract language itself or an

19   allegation of waiver, delay, or a like defense to arbitrability.” Moses H. Cone Mem'l Hosp., 460

20   U.S. at 24–25 (1983). “Courts must indulge every presumption ‘in favor of arbitration, whether

21   the problem at hand is the construction of the contract language itself or an allegation of waiver,

22   delay, or a like defense to arbitrability.’” Zuver v. Airtouch Commc'ns, Inc., 153 Wn.2d 293, 301

23

24
     ORDER ON DEFENDANT’S MOTION TO ALTER, VACATE OR AMEND PURSUANT TO FRCP 59(E) OR
     ALTERNATIVE MOTION PURSUANT TO CR 60(B), AND REPLACEMENT ORDER ON DEFENDANT’S
     MOTION TO COMPEL ARBITRATION - 5
           Case 3:19-cv-05311-RJB-JRC Document 35 Filed 09/16/19 Page 6 of 18



 1   (2004) (quoting Moses H. Cone Mem'l Hosp., 460 U.S. at 25). “The party opposing arbitration

 2   bears the burden of showing that the agreement is not enforceable.” Id. at 302.

 3          “Because the FAA mandates that ‘district courts shall direct the parties to proceed to

 4   arbitration on issues as to which an arbitration agreement has been signed[,]’ the FAA limits

 5   courts’ involvement to ‘determining (1) whether a valid agreement to arbitrate exists and, if it

 6   does, (2) whether the agreement encompasses the dispute at issue.’” Cox v. Ocean View Hotel

 7   Corp., 533 F.3d 1114, 1119 (9th Cir. 2008) (emphasis in the original) (quoting Chiron Corp. v.

 8   Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000)). “If the response is affirmative

 9   on both counts, then the Act requires the court to enforce the arbitration agreement in accordance

10   with its terms.” Chiron Corp., 207 F.3d at 1130. If the court determines the matter is subject to

11   arbitration, it may either stay the matter pending arbitration or dismiss it. EEOC v. Waffle House,

12   Inc., 534 U.S. 279, 289 (2002).

13          In assessing whether an arbitration agreement or clause is enforceable, the Court should

14   apply ordinary state-law principles that govern the formation of contracts. Lowden v. T-Mobile

15   USA, Inc., 512 F.3d 1213, 1217–18 (9th Cir. 2008). Accordingly, the Court will apply

16   Washington law.

17          Washington follows the objective manifestation theory of contracts. Hearst Commc'ns,

18   Inc. v. Seattle Times Co., 154 Wn.2d 493, 503 (2005). “Under this approach, we attempt to

19   determine the parties' intent by focusing on the objective manifestations of the agreement, rather

20   than on the unexpressed subjective intent of the parties.” Id. “We generally give words in a

21   contract their ordinary, usual, and popular meaning unless the entirety of the agreement clearly

22   demonstrates a contrary intent.” Id. Contracts are viewed as a whole; particular language is

23

24
     ORDER ON DEFENDANT’S MOTION TO ALTER, VACATE OR AMEND PURSUANT TO FRCP 59(E) OR
     ALTERNATIVE MOTION PURSUANT TO CR 60(B), AND REPLACEMENT ORDER ON DEFENDANT’S
     MOTION TO COMPEL ARBITRATION - 6
           Case 3:19-cv-05311-RJB-JRC Document 35 Filed 09/16/19 Page 7 of 18



 1   interpreted in the context of other contract provisions. See Weyerhaeuser Co. v. Commercial

 2   Union Ins. Co., 142 Wn.2d 654, 669–70 (2000).

 3           “If the writing is a complete integration, any terms and agreements that are not contained

 4   in it are disregarded.” Lopez v. Reynoso, 129 Wn. App. 165, 171 (2005) (internal citations

 5   omitted). “While boilerplate integration clauses can provide strong evidence of integration, they

 6   are not operative if they are premised on incorrect statements of fact.” S.D. Deacon Corp. of

 7   Washington v. Gaston Bros Excavating, Inc. 150 Wn. App. 87, 93 (2003) (internal citations

 8   omitted). “A court may consider evidence of negotiations and circumstances surrounding the

 9   formation of the contract, and if the agreement is not completely integrated, additional terms may

10   be proved to the extent they are consistent with the written terms.” Id.

11          C. ABRITRATION AGREEMENT ANALYSIS

12          Plaintiffs make three primary arguments against the existence of a valid agreement to

13   arbitrate, discussed below. First, the Court discusses whether the Sales Agreement superseded

14   and revoked the BDRA. Second, whether the BDRA lacks consideration and mutuality of

15   obligation. Finally, whether the BDRA is unconscionable.

16                  1. Whether the Sales Agreement superseded and revoked the BDRA

17          The BDRA, dated on or around March 9, 2016, provides, in part: “The Parties agree to

18   mandatory, binding arbitration (‘Arbitration’) of all Claims that are not resolved in Mediation ….

19   Any Party to this Agreement may commence arbitration at any time following Mediation[.]”

20   Dkt. 14, at 3; Dkt. 15-2, at 1–2, ¶ ¶D–E.

21          Paragraphs M and N of the BDRA provide:

22                  M. Survival of Agreement: This Agreement will survive and
                    continue in full force and effect notwithstanding assignment,
23                  assumption, rescission, cancellation, termination, amendment,
                    payment in full, discharge in bankruptcy, or other expiration or
24
     ORDER ON DEFENDANT’S MOTION TO ALTER, VACATE OR AMEND PURSUANT TO FRCP 59(E) OR
     ALTERNATIVE MOTION PURSUANT TO CR 60(B), AND REPLACEMENT ORDER ON DEFENDANT’S
     MOTION TO COMPEL ARBITRATION - 7
           Case 3:19-cv-05311-RJB-JRC Document 35 Filed 09/16/19 Page 8 of 18



 1                    conclusion of the Contract or any other contract or transaction
                      between the Parties, unless otherwise agreed to in writing by the
 2                    Parties.

 3                    N. Rules of Construction: If there is a disagreement on the
                      interpretation of this Agreement, this Agreement shall be construed
 4                    to require Mediation and Arbitration …. The Parties waive the
                      rule of construction that requires a tribunal to construe a vague or
 5                    ambiguous provision against the drafting party. This Agreement is
                      the only agreement between the Parties regarding dispute
 6                    resolution, and takes the place of and supersedes any other dispute
                      resolution agreements to the extent they are inconsistent with this
 7                    Agreement.

 8   Dkt. 15-2, at 3, ¶ ¶ M–N (emphasis added).

 9             The final Sales Agreement dated February 21, 2017, contained an integration clause

10   revoking all prior agreements of the parties. See Dkts. 25; and 25-1. The Sales Agreement

11   provides: “there are no other agreements, written or verbal, unless evidence in writing and

12   signed by the parties.” Dkt. 25-1, at 7. The Sales Agreement’s integration clause provides: “This

13   Sales Agreement is the complete agreement between Buyer and Seller and there are no other

14   agreements or understandings between the parties hereto. This Sales Agreement may only be

15   modified by written agreement of the parties hereto.” Dkts. 18, at 2; 25; and 25-1. (emphasis

16   added).

17             The effect of the BDRA is unclear in light of the Sales Agreement. The clear language of

18   the BDRA’s survival clause and rules of construction clause, evidenced in writing and signed by

19   the Parties, suggests that the BDRA’s terms are binding notwithstanding the Parties entering into

20   the Sales Agreement. See Dkt. 15-2, at 3, ¶ M. On the other hand, the Sales Agreement’s

21   integration clause suggests that there are no other agreements or understandings between the

22   parties, including the BDRA. See Dkts. 18, at 2; 25; and 25-1. (emphasis added).

23

24
     ORDER ON DEFENDANT’S MOTION TO ALTER, VACATE OR AMEND PURSUANT TO FRCP 59(E) OR
     ALTERNATIVE MOTION PURSUANT TO CR 60(B), AND REPLACEMENT ORDER ON DEFENDANT’S
     MOTION TO COMPEL ARBITRATION - 8
           Case 3:19-cv-05311-RJB-JRC Document 35 Filed 09/16/19 Page 9 of 18



 1          Because it is unclear whether the Sales Agreement supersedes and revokes the BDRA,

 2   the Court should resolve the ambiguity in favor of arbitration. See Moses H. Cone Mem'l Hosp.,

 3   460 U.S. at 24–25 (1983). Therefore, the Court concludes that the Sales Agreement did not

 4   supersede and revoke the BDRA.

 5                  2. Whether the BDRA Lacks Consideration and Mutuality of Obligation

 6          “Washington courts have long held that mutuality of obligation means both parties are

 7   bound to perform the contract’s terms—not that both parties have identical requirements.” Zuver

 8   v. Airtouch Commc'ns, Inc., 153 Wn.2d 293, 317 (2004) (citing Metro. Park Dist. of Tacoma v.

 9   Griffith, 106 Wash.2d 425, 434, 723 P.2d 1093 (1986) (“A supposed promise is illusory when its

10   provisions make its performance optional or discretionary on the part of the claimed promisor.”)

11   (citing Wharf Rest., Inc. v. Port of Seattle, 24 Wn. App. 601, 609, 605 P.2d 334 (1979)).

12          Plaintiffs argue that (1) the CMH financing never came to fruition, therefore, the BDRA

13   lacks consideration; and (2) the BDRA lacks mutuality. First, CMH denies that it ever offered

14   Plaintiffs a loan. Dkt. 31, at 7–8. But it appears that the consideration contemplated between the

15   Parties by the BDRA was their mutual obligation to resolve all disputes pursuant to the terms of

16   the BDRA. Moreover, the Sales Agreement, as well as the preliminary sales agreement, shows

17   the home’s sales price and refers to CMH as Seller and Plaintiffs as Buyer, which suggests that

18   the home was consideration offered as part of the Sale Agreement contract. Therefore, the Court

19   need not discuss whether CMH offered Plaintiffs a loan that never came to be.

20          Second, CMH denies that the BDRA creates an agreement whereby only one party is

21   bound. E.g., Dkt. 31, at 5–8. But the language of the BDRA is conflicting. The BDRA’s

22   introduction provides: “The Parties (defined below) agree to resolve all disputes pursuant to the

23   terms of this Binding Dispute Resolution Agreement (the “Agreement”).” Dkt. 15-2, at 1.

24
     ORDER ON DEFENDANT’S MOTION TO ALTER, VACATE OR AMEND PURSUANT TO FRCP 59(E) OR
     ALTERNATIVE MOTION PURSUANT TO CR 60(B), AND REPLACEMENT ORDER ON DEFENDANT’S
     MOTION TO COMPEL ARBITRATION - 9
          Case 3:19-cv-05311-RJB-JRC Document 35 Filed 09/16/19 Page 10 of 18



 1   Additionally, Paragraph D provides, in part: “Agreement to Arbitrate: The Parties agree to

 2   mandatory, binding arbitration (“Arbitration”) of all Claims that are not resolved in Mediation.”

 3   Dkt. 15-2, at 1, ¶ D.

 4          Paragraph A appears to sharply limit the scope of the BDRA: “Scope of the Agreement:

 5   This Agreement applies to all pre-existing, present, or future disputes, claims, controversies,

 6   grievances, and causes of action against Seller[.]” Dkt. 15-2, at 1, ¶ A (italics added).

 7          CMH argues that, under the “doctrine of the last antecedent,” the scope of the BDRA

 8   unambiguously “includes all disputes between [Plaintiffs] and CMH, regardless of who is

 9   asserting a claim.” Dkt. 31, at 6 (citing, e.g., Am. Fed'n of Gov't Employees, AFL-CIO Local

10   2152 v. Principi, 464 F.3d 1049, 1055 (9th Cir. 2006) (“Under the doctrine of the last antecedent,

11   qualifying phrases are to be applied to the words or phrase immediately preceding the qualifier

12   and are not to be construed as modifying remote phrases.”)). CMH continues, “According to

13   [Plaintiffs], the phrase ‘against Seller’ should be read to modify ‘disputes, claims, controversies,

14   grievances, and causes of action.’ But, that violates the rule of the last antecedent.” Dkt. 31, at 6.

15          CMH’s doctrine of the last antecedent argument is unpersuasive and defies a plain

16   language reading of the Scope of the Agreement. Nevertheless, Plaintiffs have not shown that the

17   Parties are not mutually bound by the terms of the BDRA. But Plaintiffs have shown that the

18   terms of the BDRA are overly one-sided; this is more appropriately addressed regarding

19   unconscionability, discussed below.

20          Therefore, Plaintiffs have not shown that the BDRA lacked consideration or mutuality.

21                  3. Whether the BDRA is unconscionable

22          CMH argues that Plaintiffs waived the defense of unconscionability by failing to raise it

23   in response to CMH’s Motion to Compel. Dkt. 31, at 8. CMH cites to no authority in support of

24
     ORDER ON DEFENDANT’S MOTION TO ALTER, VACATE OR AMEND PURSUANT TO FRCP 59(E) OR
     ALTERNATIVE MOTION PURSUANT TO CR 60(B), AND REPLACEMENT ORDER ON DEFENDANT’S
     MOTION TO COMPEL ARBITRATION - 10
          Case 3:19-cv-05311-RJB-JRC Document 35 Filed 09/16/19 Page 11 of 18



 1   this argument. Dkt. 31 at 8–9. In the interest of fully and fairly considering the issues, the Court

 2   should consider the defense of unconscionability on the merits.

 3          The rules guiding the Court’s discussion of unconscionability were laid out well in Luna:

 4                  Under Washington law, whether a contract is unconscionable is a
                    question of law. Nelson v. McGoldrick, 127 Wash.2d 124, 131, 896
 5                  P.2d 1258 (1995). Washington courts recognize two forms of
                    unconscionability: “(1) substantive unconscionability, involving
 6                  those cases where a clause or term in the contract is alleged to be
                    one-sided or overly harsh and (2) procedural unconscionability,
 7                  relating to impropriety during the process of forming a contract.”
                    Id. (quoting Schroeder v. Fageol Motors, Inc., 86 Wash.2d 256,
 8                  260, 544 P.2d 20 (1975)) (internal quotations omitted). The burden
                    of proving that a contract is unconscionable rests with the party
 9                  attacking the contract. Tjart, 107 Wash.App. at 898, 28 P.3d 823
                    (2001).
10
     Luna v. Household Fin. Corp. III, 236 F. Supp. 2d 1166, 1174 (W.D. Wash. 2002).
11
            “Under Washington law, a contract may be invalidated on procedural unconscionability
12
     or substantive unconscionability grounds.” Luna, 236 F. Supp. 2d at 1174 (citing Tjart v. Smith
13
     Barney, Inc., 107 Wn. App. 885, 898, 28 P.3d 823 (2001).
14
            Plaintiffs allege that the Contract is substantively unconscionable but do not discuss
15
     procedural unconscionability. Therefore, the Court limits its discussion to substantive
16
     unconscionability.
17
                    “Substantive unconscionability involves those cases where a clause
18                  or term in the contract is alleged to be one-sided or overly harsh.”
                    Luna v. Household Fin. Corp. III, 236 F. Supp. 2d 1166, 1177
19                  (W.D. Wash. 2002) (citing McGoldrick, 127 Wash.2d at 131
                    (quoting Schroeder, 86 Wash.2d at 260, 544 P.2d 20)). “‘Shocking
20                  to the conscience,’ ‘monstrously harsh’ and ‘exceedingly
                    calloused’ are terms sometimes used to define substantive
21                  unconscionability.” Id. (quoting Montgomery Ward & Co. v.
                    Annuity Bd. of S. Baptist Convention, 16 Wash.App. 439, 444, 556
22                  P.2d 552 (1976)).

23   Luna, 236 F. Supp. 2d at 1177.

24
     ORDER ON DEFENDANT’S MOTION TO ALTER, VACATE OR AMEND PURSUANT TO FRCP 59(E) OR
     ALTERNATIVE MOTION PURSUANT TO CR 60(B), AND REPLACEMENT ORDER ON DEFENDANT’S
     MOTION TO COMPEL ARBITRATION - 11
          Case 3:19-cv-05311-RJB-JRC Document 35 Filed 09/16/19 Page 12 of 18



 1          Plaintiffs argue that the BDRA terms are substantively unconscionable for three primary

 2   reasons: reserving the right to pursue judicial remedies to the seller only; requiring the arbitration

 3   to be confidential; and requiring the consumer to share in substantial arbitration costs and fees.

 4   CMH argues that, even if portions of the BDRA are found unconscionable, the appropriate

 5   remedy is to strike that offending portion and preserve the BDRA’s essential term of arbitration.

 6   See Dkt. 31, at 11.

 7                          a. Reserving the right to pursue judicial remedies to the seller only

 8          The BDRA contains terms preserving CMH’s right to pursue judicial remedies:

 9                  Exceptions: Notwithstanding any other provision of this
                    Agreement, the Parties agree the Seller may use judicial process
10                  (filing a lawsuit): (a) to obtain possession of the Home where
                    Seller has not been paid in full as agreed under the Contract or to
11                  otherwise enforce Seller’s ownership interest in the Home, or
                    enforce any related mortgage or deed of trust in Seller’s Name, and
12                  (b) to seek preliminary relief, such as a restraining order or
                    injunctive relief, in order to preserve the existence, location,
13                  condition, or productive use of the Home or other property.
                    Notwithstanding the Rules, the Parties also expressly agree that
14                  this Arbitration Agreement does not apply to any Claims where the
                    amount in controversy is less than the jurisdictional limit of the
15                  small claims court in the jurisdiction where Buyer resides,
                    provided, however, that the Parties agree that any such small
16                  claims Claim may only be brought on an individual basis and not
                    as a class action. Bringing a court proceeding described in this
17                  section “K.”, however, shall not be a waiver of any Party’s right to
                    compel Arbitration of any other Claims, including Buyer’s
18                  counterclaim(s) in a suit brought by Seller.

19   Dkt. 15-2 at 3, ¶ K (emphasis in original).

20          Plaintiffs argue that they are required to arbitrate any and all claims under the BDRA,

21   whereas CMH has expressly reserved the right to bring claims in court. Dkt. 29, at 6–7. In Luna,

22   the court held that an arbitration agreement weighs in favor of a finding of unconscionability

23

24
     ORDER ON DEFENDANT’S MOTION TO ALTER, VACATE OR AMEND PURSUANT TO FRCP 59(E) OR
     ALTERNATIVE MOTION PURSUANT TO CR 60(B), AND REPLACEMENT ORDER ON DEFENDANT’S
     MOTION TO COMPEL ARBITRATION - 12
           Case 3:19-cv-05311-RJB-JRC Document 35 Filed 09/16/19 Page 13 of 18



 1   when it preserves judicial remedies “for only the context in which [the seller] is likely to bring a

 2   claim against borrowers—foreclosure.” Luna, 236 F. Supp. 2d at 1180.

 3           CMH argues that the “judicial carveout” of Paragraph K is not unconscionable because it

 4   is a logical, indispensable protection for all parties because “arbitrator[s] do not have the

 5   authority to attach property.” Dkt. 31, at 9. CMH briefly discusses a Supreme Court of New

 6   Jersey case regarding foreclosure as an excluded term of an arbitration agreement. Dkt. 31, at 9–

 7   10 (citing Delta Funding Corp. v. Harris, 189 N.J. 28, 47, 912 A.2d 104, 115 (2006) (“The

 8   arbitration agreement excludes any foreclosure actions that may be brought against Harris. Thus,

 9   foreclosure must proceed in court pursuant to the arbitration agreement. Indeed, that is hardly

10   surprising in that the foreclosure of mortgages is a uniquely judicial process.”) But CMH does

11   not discuss whether this judicial remedy is likely to benefit only CMH, or why other judicial

12   remedies are unavailable under the BDRA. Furthermore, the “judicial carveout” here goes well

13   beyond foreclosure.

14           CMH does not discuss BDRA terms appearing to provide CMH with judicial remedies

15   beyond foreclosure: “the Parties agrees [sic] that Seller may use judicial process (filing lawsuit):

16   (a) to … enforce any related mortgage or deed of trust in Seller’s name, and (b) to seek

17   preliminary relief, such as a restraining order or injunctive relief, in order to preserve the

18   existence, location, condition, or productive use of the Home or other Property.” Dkt. 15-2, at 3,

19   ¶ K. The Court further observes that the scope of the BDRA (appearing limited to claims against

20   Seller), discussed above in § II(C)(2), may also allow CMH to one-sidedly seek judicial remedies

21   against Plaintiffs.

22           Therefore, the Court concludes that the BDRA’s reservation of the right to pursue judicial

23   remedies to only CMH weighs in favor of a finding of substantive unconscionability.

24
     ORDER ON DEFENDANT’S MOTION TO ALTER, VACATE OR AMEND PURSUANT TO FRCP 59(E) OR
     ALTERNATIVE MOTION PURSUANT TO CR 60(B), AND REPLACEMENT ORDER ON DEFENDANT’S
     MOTION TO COMPEL ARBITRATION - 13
           Case 3:19-cv-05311-RJB-JRC Document 35 Filed 09/16/19 Page 14 of 18



 1                           b. Requiring the arbitration to be confidential

 2           The BDRA contains terms regarding confidentiality:

 3                   The Parties agree that information exchanged in the Arbitration
                     shall be held confidentially, and shall not be used in other
 4                   arbitrations or court proceedings. Except as may be required by
                     law, neither a Party, nor an Arbitrator may disclose the existence,
 5                   content or results of any arbitration hereunder without the prior
                     written consent of all Parties.
 6
     Dkt. 15-2, at 2, ¶ E.
 7
             Plaintiffs argue that CMH, by including a confidentiality agreement in the BDRA,
 8
     “retains the unique knowledge of all arbitrations before this one, which places the Plaintiffs at a
 9
     disadvantage.” Plaintiffs cite to two cases in support, Zuver and Luna.
10
             In Zuver, the Washington Supreme Court discussed an arbitration agreement in an
11
     employment discrimination claim and held that its “[confidentiality] provision hampers an
12
     employee’s ability to prove a pattern of discrimination or to take advantage of findings of past
13
     arbitrations [and was T]herefore, … substantively unconscionable.” Zuver v. Airtouch
14
     Commc'ns, Inc., 153 Wn.2d 293, 315 (2004). CMH argues that Zuver is distinguishable because
15
     it is does not relate to a consumer dispute in a commercial context.
16
             In Luna, the court discussed an arbitration agreement “provid[ing] that any arbitration
17
     ‘award shall be kept confidential.’” Luna, 236 F. Supp. 2d at 1180. The court considered caselaw
18
     regarding confidentiality clauses in arbitration agreements. Id. at 1181 (citing Acorn v.
19
     Household Int'l, Inc., 211 F.Supp.2d 1160 (N.D. Cal. 2002) (“By keeping all awards
20
     confidential, any advantages that inure to Defendants as repeat participants are effectively
21
     concealed, thereby preventing the scrutiny critical to mitigating those advantages.”). The court
22
     held that the confidentiality agreement, “although facially neutral, … unduly favors [Defendant]
23
     and therefore contributes to a finding of substantive unconscionability.” Id.
24
     ORDER ON DEFENDANT’S MOTION TO ALTER, VACATE OR AMEND PURSUANT TO FRCP 59(E) OR
     ALTERNATIVE MOTION PURSUANT TO CR 60(B), AND REPLACEMENT ORDER ON DEFENDANT’S
     MOTION TO COMPEL ARBITRATION - 14
           Case 3:19-cv-05311-RJB-JRC Document 35 Filed 09/16/19 Page 15 of 18



 1           The Court agrees with Plaintiffs that the confidentiality agreement of the BDRA,

 2   requiring that arbitration results be kept confidential except by prior written consent of the

 3   Parties, although facially neutral, unduly favors CMH and weighs in favor of a finding of

 4   substantive unconscionability.

 5                           c. Requiring the consumer to share in substantial arbitration costs and
                                fees
 6
             The BDRA provides terms regarding arbitration fees:
 7
             Fees and Costs: The fees and costs imposed by the Arbitration
 8           Administrator associated with the Arbitration, including the Arbitrator’s
             fees, shall be paid in accordance with the Rules and this Agreement. Buyer
 9           and Beneficiaries may request that the Arbitration Administrator reduce or
             waive Buyer’s and Beneficiaries’ fees, or that Seller voluntarily pay an
10           additional share of the fees and costs (however, such request does not
             obligate Seller to do so), based upon Buyer’s and Beneficiaries’ financial
11           circumstances or the nature of such Claim. Unless inconsistent with
             applicable law of the Rules, the Parties will pay for their own arbitration
12           costs (including fees and/or expenses of their own attorneys, experts, and
             witnesses), regardless of which party prevails in the arbitration.
13
     Dkt. 15-2, at 2, ¶ F.
14
             Plaintiffs argue and have shown evidence that arbitration could cost Plaintiffs
15
     approximately $24,200. Dkt. 29, at 8. CMH disagrees, arguing that Plaintiffs’ estimated cost is
16
     overblown. Moreover, CMH argues that Plaintiffs’ argument fails because it does “show that the
17
     provision is unfair based on the particular circumstances of the parties to the arbitration
18
     agreement[.]” Dkt. 31, at 11.
19
             Washington law regarding the substantive unconscionability of fee-splitting provisions
20
     requires the proponent to produce particularized evidence showing that it could not afford fees in
21
     the arbitration. See Zuver, 153 Wn.2d at 309–310 (2004) (citing, e.g., Alexander v. Anthony Int'l,
22
     L.P., 341 F.3d 256, 268–69 (3d Cir.2003) (holding that plaintiff must produce evidence showing
23
     an inability to pay and information regarding arbitration costs)).
24
     ORDER ON DEFENDANT’S MOTION TO ALTER, VACATE OR AMEND PURSUANT TO FRCP 59(E) OR
     ALTERNATIVE MOTION PURSUANT TO CR 60(B), AND REPLACEMENT ORDER ON DEFENDANT’S
     MOTION TO COMPEL ARBITRATION - 15
           Case 3:19-cv-05311-RJB-JRC Document 35 Filed 09/16/19 Page 16 of 18



 1          Plaintiffs have shown information regarding estimated arbitration costs, but they have not

 2   shown particularized evidence of their inability to pay. Therefore, at this time, the fee-splitting

 3   terms of the BDRA do not weigh in favor of a finding of substantive unconscionability.

 4                          d. Severability

 5          Plaintiffs briefly argue that severability of the BDRA’s tainted clauses is impossible and

 6   impracticable. Dkt. 29, at 9–10. CMH argues that the court should preserve the BDRA’s

 7   essential term of arbitration. Dkt. 31, at 11.

 8          In Luna, where the arbitration agreement was tainted with, in part, one-sided judicial

 9   carveouts and confidentiality agreements, as well as possible unconscionable fee-splitting terms,

10   the court wrote:

11                  An unlawful provision may taint an entire agreement, making
                    judicial reformation inappropriate. See Graham Oil Co. v. ARCO
12                  Prods. Co., 43 F.3d 1244, 1249 (9th Cir. 1994). Here the
                    unconscionable provisions are interrelated and each serves to
13                  magnify the one-sidedness of the others. As such the Arbitration
                    Rider is tainted with illegality. Therefore the Court finds that
14                  severance of the offending provisions is inappropriate and that the
                    Arbitration Rider is unenforceable.
15
     Luna, 236 F. Supp. 2d at 1183.
16
            The unconscionable terms of the BDRA, namely the reservation of judicial remedies to
17
     the seller only and the confidentiality clauses, renders the BDRA and unenforceable and not
18
     severable. Although the confidentiality clause, alone, may be severable, severance of the
19
     reservation of judicial remedies is impracticable.
20
                            e. Conclusion
21
            The unconscionable terms of the BDRA are not severable and the BDRA is
22
     unenforceable. Therefore, CMH’s Motion to Alter (Dkt. 24) should be granted, in part, and
23

24
     ORDER ON DEFENDANT’S MOTION TO ALTER, VACATE OR AMEND PURSUANT TO FRCP 59(E) OR
     ALTERNATIVE MOTION PURSUANT TO CR 60(B), AND REPLACEMENT ORDER ON DEFENDANT’S
     MOTION TO COMPEL ARBITRATION - 16
          Case 3:19-cv-05311-RJB-JRC Document 35 Filed 09/16/19 Page 17 of 18



 1   denied, in part, as follows: the Order (Dkt. 21) should be vacated and replaced with this order;

 2   CMH’s Motion to Alter (Dkt. 24) is otherwise denied.

 3          D. SURREPLY

 4          Plaintiffs filed a Surreply to Strike New Evidence in Defendant’s Reply in Support of its

 5   Motion to Stay Proceedings and Compel Arbitration/Motion to Amend (“Surreply”). Dkt. 33.

 6   The Surreply requests, first, that the Court strike CMH’s statement that “CMH is not a lender.”

 7   Dkt. 33, at 2 (quoting Dkt. 31, at 7).

 8          Second, the Surreply requests that the Court strike Exhibit B from the Declaration of

 9   Tamara K. Nelson (“Ms. Nelson”) (Dkt. 31). Dkt. 33, at 2–3. Plaintiffs argue that Ms. Nelson

10   lacked personal knowledge regarding a statement concerning what documents Plaintiffs signed

11   or received in 2016. Plaintiffs contend that, upon information and belief, Ms. Nelson was not

12   retained by Defendant until 2019, and CMH failed to offer a declaration supporting the

13   allegations.

14          The portions of the record that Plaintiffs requests to strike were not vital to the Court’s

15   decision here, and the Court need not consider Plaintiffs’ requests to strike at this time.

16   Therefore, to the extent that Plaintiffs move to strike (Dkt. 33), that motion should be denied

17   without prejudice. Additionally, CMH’s Motion to Strike Surreply and Motion for Leave to

18   Supplement Reply on Defendant’s Motion to Compel Arbitration/Motion to Amend (Dkt. 34)

19   was not filed in accordance with LCR 7(g)(4), and the Court need not consider it.

20                                                 III.    ORDER

21          Therefore, it is hereby ORDERED that:

22              •   Defendant CMH Homes, Inc.’s Motion to Alter (Dkt. 24) is GRANTED, IN

23                  PART, and DENIED, IN PART, as follows:

24
     ORDER ON DEFENDANT’S MOTION TO ALTER, VACATE OR AMEND PURSUANT TO FRCP 59(E) OR
     ALTERNATIVE MOTION PURSUANT TO CR 60(B), AND REPLACEMENT ORDER ON DEFENDANT’S
     MOTION TO COMPEL ARBITRATION - 17
          Case 3:19-cv-05311-RJB-JRC Document 35 Filed 09/16/19 Page 18 of 18



 1                      o Defendant CMH Homes, Inc.’s Motion to Alter (Dkt. 24) is granted as

 2                         follows:

 3                                The Order on Defendant’s Motion to Compel Arbitration and Stay

 4                                 Proceedings (Dkt. 21) is VACATED and REPLACED with this

 5                                 order.

 6                                     •    Defendant CMH Homes, Inc.’s Motion to Compel

 7                                          Arbitration (Dkt. 14) is DENIED.

 8                      o Defendant CMH Homes, Inc.’s Motion to Alter (Dkt. 24) is otherwise

 9                         DENIED.

10              •   To the extent that Plaintiffs move to strike (Dkt. 33), that motion is DENIED

11                  WITHOUT PREJUDICE.

12              •   CMH’s Motion to Strike Surreply and Motion for Leave to Supplement Reply on

13                  Defendant’s Motion to Compel Arbitration/Motion to Amend (Dkt. 34) was not

14                  filed in accordance with LCR 7(g)(4), and the Court need not consider it.

15          IT IS SO ORDERED.

16          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

17   to any party appearing pro se at said party’s last known address.

18          Dated this 16th day of September, 2019.

19

20
                                            A
                                            ROBERT J. BRYAN
21                                          United States District Judge

22

23

24
     ORDER ON DEFENDANT’S MOTION TO ALTER, VACATE OR AMEND PURSUANT TO FRCP 59(E) OR
     ALTERNATIVE MOTION PURSUANT TO CR 60(B), AND REPLACEMENT ORDER ON DEFENDANT’S
     MOTION TO COMPEL ARBITRATION - 18
